DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-10, 14-17, 21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2018/0039889 to Nanavati et al. (“Nanavati”) in view of U.S. Patent Application Publication No.  20180260383 to Beller et al. (“Beller”).  	
As to claims 1, 8 and 15, Nanavati discloses a method, a system and a computer program product for managing a chatbot, by a processor [paragraphs 0026-0027, 0029: “processors”, Fig. 1], the method comprising: receiving a set of documents [paragraphs 0040, 0072: corpus of documents, also see Fig. 6, paragraph 0054-0055]; identifying a plurality of entities within the set of documents [paragraphs 0040, 0072, 0078, also see paragraph 0057]; selecting at least one of the plurality of entities based on a rareness criteria [paragraphs 0040, 0072, 0078: “rare term”, “distinctive term”]; identifying contextual data associated with each of Nanavati, system store the unique fact list for an entity. The list may be provided in response to a query for entity [paragraph 0079]. 
Nanavati does not expressly disclose term question-answer (QA). Even though, Nanavati’s teaching of storing the unique fact list for the entity and providing response to a query [paragraph 0079] is similar to question-answer pair.
In the same or similar field of invention, Beller discloses question-answer (QA) system [Beller Fig. 2, paragraphs 0044].
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Nanavati to have question-answer (QA) system as taught by Beller.  The suggestion/motivation would have been provide a more robust lexicon which can help a deep question answering system provide superior results [paragraph 0050].  
As to claims 2, 9 and 16, Nanavati discloses wherein the identifying of the plurality of entities includes determining a number of references to each of the plurality of entities within the set of documents [paragraphs 0033, 0095, 0079, also see Fig. 2: 210, 215, paragraph 0048]. 
As to claims 3, 10 and 17, Nanavati discloses wherein the selecting of the at least one of the plurality of entities based on the rareness criteria includes selecting those of the plurality of entities for which the number of references within the set of documents is less than a first predetermined threshold and greater than a second predetermined threshold [paragraphs 0078, also see paragraphs 0040, 0072]. 

claims 7, 14 and 21, Nanavati discloses wherein each of the plurality of entities includes at least one of an individual, an object, and a location [paragraphs 0057, 0058 (animal, country…)].	
Claims 5-6, 12-13 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2018/0039889 to Nanavati et al. (“Nanavati”) and U.S. Patent Application Publication No.  2018/0260383 to Beller et al. (“Beller”) in further view of U.S. Patent Application Publication No. 2020/0050942 to Sun et al. (“Sun”).  
As to claim 5, 12 and 19, Nanavati and Beller disclose the method of claim 1, the system of claim 8 and the computer program product of claim 15 (see rejection of claims 1, 8 and 15).
Nanavati and Beller do not expressly disclose providing a user interface that allows a user to modify the selecting of the at least one of the plurality of entities, and wherein the identifying of the contextual data associated with the selected at least one of the plurality of entities within the set of documents includes identifying contextual data associated with said modified at least one of the plurality of entities, and the generating of the at least one QA pair includes generating a QA pair associated with each of said modified at least one of the plurality of entities.   
In the same or similar field of invention, Sun discloses providing a user interface that allows a user to modify the selecting of the at least one of the plurality of entities, and wherein the identifying of the contextual data associated with the selected at least one of the plurality of entities within the set of documents includes identifying contextual data associated with said modified at least one of the plurality of entities, and the generating of the at least one QA pair includes generating a QA pair associated with each of said modified at least one of the plurality of entities [Sun paragraphs 0081, 0111-0112, 0133].
Nanavati and Beller to have above features as taught by Sun.  The suggestion/motivation would have been to overcome deficits and inefficiencies in approaches to answering technical support questions that excessively rely upon technical support staff knowledge, skill, and availability for timely and efficient delivery of precise and accurate answers and associated solutions to technical questions or problem statements pertaining to a given computing environment [Sun paragraph 0014].  
As to claim 6, 13 and 20, Sun discloses causing a chatbot system to be trained utilizing the generated at least one QA pair [Sun paragraphs 0054, 0081]. In addition, the same motivation is used as the rejection of claims 5, 12 and 19. 
Allowable Subject Matter
Claims 4, 11 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The following prior art is made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. Patent Application Publication No. 2020/0327196 to Sampat et al. (Fig. 4: steps 450-480 and associated paragraphs).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTIM G SHAH whose telephone number is (571)270-5214. The examiner can normally be reached Mon-Fri 7:30am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTIM G SHAH/Primary Examiner, Art Unit 2652